  Case 2:20-cv-01490-JMA-ST Document 20-5 Filed 12/01/20 Page 1 of 2 PageID #: 151


U.S. Department of Labor
Wage and Hour Division
                                                                                  (August 2015)

Fact Sheet #14A: Non-Profit Organizations and the Fair Labor Standards
Act (FLSA)
This fact sheet provides general information about how the FLSA applies to non-profit
organizations. The FLSA is the Federal law which sets minimum wage, overtime,
recordkeeping, and child labor standards. There are two ways in which an employee can
be covered by the law and therefore entitled to its protections: "enterprise coverage" and
"individual coverage."

Enterprise Coverage
The FLSA generally applies to (“covers”) employees employed by businesses with annual
gross volume of sales made or business done of at least $500,000. Non-profit charitable
organizations are not covered enterprises under the FLSA unless they engage in ordinary
commercial activities that result in sales made or business done, such as operating a gift
shop or providing veterinary services for a fee.

In determining whether or not a non-profit organization is a covered enterprise, the Wage
and Hour Division will consider only activities performed for a business purpose.
Charitable, religious, educational, or similar activities of organizations operated on a non-
profit basis where such activities are not in substantial competition with other businesses
do not result in the organizations being considered covered enterprises. For a non-profit
organization, enterprise coverage applies only to the activities performed for a business
purpose; it does not extend to the organization’s charitable activities.
Income from contributions, membership fees, dues (except any part which represents the
value of a benefit, other than of token value, received by the payer), and donations (cash
or non-cash), used in the furtherance of charitable activities, are not considered in
determining whether an organization has met the dollar threshold required for FLSA
enterprise coverage. See Fact Sheet 14: Coverage Under the Fair Labor Standards Act
(FLSA) for additional information about enterprise coverage.

For example, a non-profit animal shelter provides free veterinary care, adoption services,
and shelter for homeless animals (charitable activities). In addition, the shelter provides
veterinary care for a fee to customers (commercial activities). If the revenue generated
from the organization’s commercial activities is at least $500,000 in a year, the employees
engaged in the commercial activities are protected by the FLSA on an enterprise basis.
Employees of the organization’s charitable activities are not covered on an enterprise
basis since those activities do not have a business purpose.

                                                                                        FS 14A
  Case 2:20-cv-01490-JMA-ST Document 20-5 Filed 12/01/20 Page 2 of 2 PageID #: 152


Individual Coverage
Employees of employers that are not covered by the FLSA on an enterprise basis may still
be entitled to its protections if they are individually engaged in interstate commerce or in
the production of goods for interstate commerce, or in any closely-related process or
occupation directly essential to such production.

Examples of activities that may result in individual employee coverage include
making/receiving interstate telephone calls, shipping materials to another state, and
transporting persons or property to another state. The Wage and Hour Division, however,
will not assert that an employee who on isolated occasions spends an insubstantial
amount of time performing individually covered work is individually covered by the
FLSA. See Fact Sheet 14: Coverage Under the Fair Labor Standards Act (FLSA) for
additional information about individual coverage.

Volunteers
The FLSA recognizes the generosity and public benefits of volunteering and allows
individuals to freely volunteer in many circumstances for charitable and public purposes.
Individuals may volunteer time to religious, charitable, civic, humanitarian, or similar non-
profit organizations as a public service and not be covered by the FLSA. Individuals
generally may not, however, volunteer in commercial activities run by a non-profit
organization such as a gift shop. A volunteer generally will not be considered an
employee for FLSA purposes if the individual volunteers freely for public service,
religious or humanitarian objectives, and without contemplation or receipt of
compensation. Typically, such volunteers serve on a part-time basis and do not displace
regular employed workers or perform work that would otherwise be performed by regular
employees. In addition, paid employees of a non-profit organization cannot volunteer to
provide the same type of services to their non-profit organization that they are employed to
provide.

Where to Obtain Additional Information
For additional information, visit our Wage and Hour Division Website: http://www.wagehour.dol.gov
and/or call our toll-free information and helpline, available 8 a.m. to 5 p.m. in your time zone, 1-866-
4USWAGE (1-866-487-9243).

This publication is for general information and is not to be considered in the same light as official statements
of position contained in the regulations.

U.S. Department of Labor                                                                    1-866-4-USWAGE
Frances Perkins Building                                                                  TTY: 1-866-487-9243
200 Constitution Avenue, NW                                                                        Contact Us
Washington, DC 20210




                                                      -2-
